DETAILED ACTION
This is a notice of allowance in response to the remarks filed 03/09/2021.
	
Status of Claims
Claims 1-6 are pending;
Claim 1 is currently amended; claims 2-4 and 6 are original; claim 5 was previously presented; claims 7-20 have been cancelled; 
Claims 1-6 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to the applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in an internet communication (see attachment) from the applicant's representative, Daniel J. Polglaze, Reg. No. 39,801, on 05/27/2021.




In the Claims Filed 03/09/2021

1. (Currently Amended)	A suction device configured for mounting to a mounting surface, the suction device comprising:
a unitary body having a center main body portion and an exterior body portion, the unitary body having a first side configured to face the mounting surface, the exterior body portion having a bottom surface, the center main body portion and the exterior body portion connected by a hinge, the exterior body portion having an inner edge proximal to the hinge and an outer edge distal to the hinge, and the exterior body portion extending fully from the hinge to the outer edge; and
a gel material covering a substantial portion of the, the gel material tapering from the inner edge of the exterior body portion to the outer edge of the exterior body portion, and the gel material having a bottom surface configured to contact the mounting surface;
wherein the exterior body portion is movable between a first pre-mounting position in which the center main body portion and the exterior body portion form a substantially convex shape on the first side of the unitary body, and a second mounted position in which the center main body portion and the exterior body portion form a substantially concave shape on the first side of the unitary body,
wherein, when the exterior body portion is in the first pre-mounting position, an inner end of the bottom surface of the gel material is configured to contact the mounting surface while an outer end of the bottom surface of the gel material is configured to be spaced from the mounting surface;
wherein, when the exterior body portion is in the second mounted position, the bottom surface of the gel material is configured to be substantially parallel to the mounting surface; and
wherein the center main body portion is configured to be substantially parallel to the mounting surface when the exterior body portion is in each of the first pre-mounting position and the second mounted position.

2. (Original)	The suction device of claim 1, wherein the unitary body is disc-shaped.

3. (Original)	The suction device of claim 1, wherein the hinge is a circular hinge.

4. (Original)	The suction device of claim 1, wherein the unitary body is formed of polycarbonate.

5. (Previously Presented)	The suction device of claim 1, wherein the unitary body contains a plurality of molded internal openings therein, the internal openings positioned substantially perpendicular to the hinge, and the internal openings configured to assist movement of the exterior body portion between the first pre-mounting position and the second mounted position.



6. (Original)	The suction device of claim 1, wherein the center main body portion further comprises a mount head configured to mount a device thereto.

7-20. (Cancelled)


Allowable Subject Matter
Claims 1-6, in the foregoing examiner's amendment, are allowed.  The following is an examiner's statement of reasons for allowance:
The references in the current prior art of record, alone or in combination, fail to fairly disclose or suggest obvious a suction device as specified in claim 1.  Relevant references include Song (US 7,628,362 B2), Ichikawa et al. (US 9,016,512 B2), hereinafter Ichikawa, Koo (US 2016/0305468 A1), and Chen et al. (US 7,878,467 B2), hereinafter Chen.
As previously articulated on pages 19-27 of the Office action mailed 09/09/2020, Song, as modified by Ichikawa and Koo, teaches all limitations of claim 1 except for "the gel material tapering from the inner edge of the exterior body portion to the outer edge of the exterior body portion… wherein, when the exterior body portion is in the first pre-mounting position, an inner end of the bottom surface of the gel material is configured to contact the mounting surface" (claim 1, lines 10, 11, 20, and 21) in combination with the rest of the limitations in claim 1.  Although Chen teaches a gel material (26) tapering radially outward from a center of a unitary body (10), there is no teaching, motivation, or 
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Guang H Guan whose telephone number is (571) 272-7828.  The examiner can normally be reached on weekdays (10:00 AM - 6:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/G. H. G./Examiner, Art Unit 3631                                                                                                                                                                                                        

/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631